DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1 and 11.
Re 1/11, Lavigne (US 2007/0187215) is the closest prior art of record in that Lavigne discloses: a cooking appliance (fig 1, 11) comprising: a cabinet; a heating element mounted to the cabinet; a surface panel (12) mounted to the cabinet forward from the heating element, the surface panel defining a central axis therethrough; a knob switch (fig 2, 24) disposed behind the surface panel and corresponding to the heating element, the knob switch comprising a slidable stem (26)14502754US01/H{USA-1316 extending through the central axis; a support plate (38) rotabably mounted in front of the surface panel about the slidable stem; a control body (34) mounted to the slidable stem, the control body being rotationally fixed to the support plate and slidable relative thereto, the control body comprising a primary grip (60) extending about at least a portion of the slidable stem and radially outward therefrom; a central projection (32) disposed radially inward from the primary grip, the central projection defining an axially fixed stop surface (90); and a spacing stake (42) extending rearward from the central projection through the control body toward the surface panel. However, Lavigne does not disclose: the knob switch comprising an internal spring and a slidable stem14502754US01/H{USA-1316 extending through the central axis, the slidable stem being in forward-biased mechanical communication with the internal spring; that the axially fixed stop surface is disposed forward from the control body. For example, paragraph [0020] of Lavigne discloses that rim (70) causes the central projection (32) to nest within the rim (70) while Figure 6 of Lavigne illustrates that, at best, the axially fixed stop surface is disposed flush or contiguous with the top surface of the control body. Therefore, Lavigne does not disclose that the axially fixed stop surface is disposed forward from the control body as required by Claims 1/11.
While Figure 7 of Lavigne illustrates a point during operation when the axially fixed stop surface is disposed forward from the control body, interpreting the limitation to be achieved at some unspecified point during operation would be the broadest possible interpretation instead of the broadest reasonable interpretation consistent with the specification of the instant application. For example, paragraph [0040] of the specification of the instant application indicates that the axially fixed stop surface is disposed forward of the entirety of the control body regardless of operational state, including when the control body is in the static state as illustrated in Figure 3 of the instant application. Therefore, interpreting the limitation as being achieved at some unspecified point during operation would be inconsistent with the specification and thus improper under a broadest reasonable interpretation. 
Paragraph [0040] of the specification of the instant application contemplates a specific benefit for the feature of the axially fixed stop surface being disposed forward of the entirety of the control body regardless of operational state, specifically that a solid mass, such as a user's waist or midsection, that is moved toward the knob assembly may primarily contact the axially fixed stop surface, thereby preventing the mass's or user's engagement with control body and thus preventing unintended operation of the device. The specification of the instant application recognizing a specific benefit for the feature is a factor that weighs towards patentability, and there is insufficient motivation within the prior art of record to provide Lavigne with the feature that outweighs the benefit contemplated by the specification of the instant application. Therefore, Claims 1 and 11 are considered unobvious over Lavigne and the other prior art of record.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J MCGOVERN/           Examiner, Art Unit 3656